IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              : NO. 299
                                                    :
ORDER AMENDING RULE 1925                            : APPELLATE PROCEDURAL RULES
OF THE PENNSYLVANIA RULES OF                        :
APPELLATE PROCEDURE                                 : DOCKET


                                                ORDER

PER CURIAM

       AND NOW, this 17th day of December, 2021, upon the recommendation of the
Appellate Court Procedural Rules Committee; the proposal having been published for
public comment at 50 Pa.B. 304 (January 18, 2020) and 50 Pa.B. 6858 (December 5,
2020):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 1925 of the Pennsylvania Rules of Appellate Procedure is amended in the
attached form.

        This Order shall be processed in accordance with Pa.R.J.A. 103(b), and shall be
effective April 1, 2022.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.